Citation Nr: 1531164	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-23 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an inguinal hernia, to include as secondary to service-connected postoperative hemigastrectomy and vagotomy with dumping syndrome and pancreatitis and service-connected low back pain.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1965 to September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously remanded the claim currently on appeal in a February 2012 decision and in a subsequent July 2014 decision.  In January 2015, the case was remanded once again by the Board for additional development and adjudication.  The case has since returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected postoperative hemigastrectomy with dumping syndrome and pancreatitis caused his current right inguinal hernia.


CONCLUSION OF LAW

A right inguinal hernia is proximately due to or the result of his service-connected postoperative hemigastrectomy with dumping syndrome and pancreatitis. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that his current inguinal hernia is secondary to his service-connected disabilities.  See February 2004 Statement in Support of Claim.  He has not contended and that evidence does not show that the Veteran's right inguinal hernia manifested in service or is otherwise related thereto.

The evidence of record clearly shows that the Veteran has a current right inguinal hernia, and he is service-connected for low back pain and for postoperative hemigastrectomy with dumping syndrome and pancreatitis.  Thus, the remaining question is whether his service-connected disabilities caused or permanently aggravated his current right inguinal hernia.

In June 2003, the Veteran reported that had a noticed a hernia for several months and he attributed the disorder to an injury from work.  The Veteran subsequently underwent a June 2003 surgery for the repair of an initial right inguinal hernia.  A January 2004 letter from Dr. M.K.S. detailed that the Veteran complained of a right inguinal bulge and tenderness in May 2003.  Dr. M.K.S. noted the Veteran's claim that his hernia manifested after his September 2002 back injury.  In June 2004, Dr. B. stated that the Veteran's Billroth II surgery, chronic pancreatitis, and dumping syndrome had caused the Veteran to experience nausea, vomiting, and abdominal pain.

In August 2009, the Veteran's private doctor, Dr. M., provided an opinion on the issue of causation.  She initially noted that the Veteran was under her care and that his current problems included peptic ulcer disease and pancreatitis.  She observed that the Veteran had a vagotomy in 1975 and a Bilroth II surgery in 1977 with a subsequent dumping syndrome.  Dr. M. further stated that the Veteran's dumping syndrome was a well-recognized complication of pancreatitis and Bilroth II surgeries.  Dr. M. opined that the Veteran's hernia was a direct result of the dumping syndrome and increased abdominal pressure.  Dr. M. further explained that she believed that the Veteran's abdominal pain, increased abdominal pressure, and daily vomiting significantly contributed to the development of a right inguinal hernia in 2004.

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed right inguinal hernia in August 2010.  The Veteran informed the examiner that his hernia had its onset in 2002 and that it was the result of trauma from years of vomiting and dumping syndrome.  In an addendum, the examiner indicated that he had reviewed some of the post-service treatment records, including the August 2009 letter from Dr. M.  The examiner opined that the Veteran's inguinal hernia with subsequent surgery was not due to or caused by his service-connected residuals of hemigastrectomy and vagotomy with dumping syndrome and pancreatitis.  The examiner stated that the Veteran's hemigastrectomy with residuals, including dumping syndrome, were not in the chart.  Despite this fact, the examiner concluded that the cause of the Veteran's inguinal hernia was a separate pathology from the hemigastrectomy.  The examiner provided no further explanation in his rationale.

In December 2013, another VA examiner offered an addendum medical opinion after reviewing the claims file.  The examiner first noted that he agreed with the August 2010 VA opinion.  He stated that it is less likely as not that the Veteran's inguinal hernia was related to or aggravated by his service-connected disability, to include postoperative residuals of a hemigastrectomy and vagotomy with dumping syndrome and/or low back pain.  The examiner added that the inguinal hernia is an entirely separate pathological entity and in a different anatomical location in relation to the hemigastrectomy and vagotomy.  The Board notes that, at the beginning of the examination report, the examiner marked that the Veteran did not have and never had a hernia condition.  

In September 2014, the same VA examiner from December 2013 provided another addendum opinion.  Before providing this opinion, the examiner noted that the Veteran's claims file was unavailable for review.  He opined that it is less likely as not that the Veteran's inguinal hernia is etiologically related to or aggravated by his service-connected disability, to include postoperative residuals of a hemigastrectomy and vagotomy with dumping syndrome and pancreatitis and/or low back pain.  The examiner explained that, while a ventral hernia was one of the postoperative residuals of a hemigastrectomy and vagotomy, an inguinal hernia was not.  The examiner further stated that an inguinal hernia is an entirely separate pathological entity and its location in a lower abdominal quadrant was a different anatomical location than that of a hemigastrectomy and vagotomy.

Another VA addendum medical opinion was obtained from this examiner in January 2015.  He opined that the Veteran's inguinal hernia is less likely as not etiologically related to or aggravated by his service-connected low back disability.  The examiner noted that he had reviewed the claims file and that the evidence demonstrated that the Veteran's right inguinal hernia manifested several months after his one-time acute back pain in September 2002.  The examiner added that the Veteran's back disability and inguinal hernia are a separate pathological entity and in a different anatomical location.  Furthermore, the examiner stated that lumbar strain and back pain are not an etiological factor for an inguinal hernia. 

In assessing whether the Veteran's inguinal hernia was caused or aggravated by his service-connected low back pain, the Board concludes that the Veteran is not entitled to secondary service connection based on his low back disability.  The December 2013 medical opinion is inadequate, as it did not provide any rationale to explain why the Veteran's inguinal hernia was not caused or aggravated by his low back pain.  A medical opinion must include a sound rationale and explanation in order to receive more than minimal weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  In contrast, the January 2015 VA examiner noted that the low back disability is not a causal factor for an inguinal hernia.  The examiner also pointed out that the later onset of the inguinal hernia weighed against finding a relationship between the two.  Thus, the January 2015 VA examiner provided a rationale for the opinion reached that is supported by the evidence of record.  The record does not reflect any other evidence to support the conclusion that the Veteran's low back disability caused or aggravated his inguinal hernia.

The Board will next evaluate whether the Veteran's inguinal hernia was caused or aggravated by his service-connected postoperative residuals of a hemigastrectomy and vagotomy with dumping syndrome and pancreatitis.  

After reviewing the August 2010 VA examiner's opinion, the Board finds that is has very limited probative value.  Although the examiner noted the Veteran's contention that vomiting and dumping syndrome caused his inguinal hernia, he did not address this assertion.  In addition, the August 2009 letter from Dr. M. that echoed the Veteran's reasoning was listed by the examiner as one of the documents he had reviewed.  However, rather than directly addressing either the Veteran or Dr. M.'s opinion, the examiner simply stated that dumping syndrome was not in the Veteran's chart and that there were separate pathologies involved.  

In addition, the December 2013 VA examiner rationale merely stated that there were separate pathologies and anatomical locations without any further explanation.  There was no discussion of the Veteran's vomiting, dumping syndrome, and increased abdominal pressure from the disability.

For these reasons, the Board finds that the August 2010 and December 2013 opinions have limited probative value.

The Board notes that the September 2014 examiner's rationale is also inadequate.  The examiner stated that he had reviewed the August 2010 VA examination report, but he also did not discuss the Veteran's contention regarding dumping syndrome and vomiting.  Instead, the examiner provided a rationale that the Veteran's inguinal hernia was not a postoperative residual of a hemigastrectomy and vagotomy. 

Turning to Dr. M.'s August 2009 opinion, the Board acknowledges that Dr. M. did not indicate that she reviewed the claims file.  However, a medical opinion cannot be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, Dr. M. demonstrated that she was aware of important aspects of the Veteran's medical history, such as the relevant in-service surgeries and the symptoms associated with his service-connected postoperative residuals of a hemigastrectomy with dumping syndrome and pancreatitis.  Although the exact dates of these surgeries differ slightly from other documented medical histories, the Board notes that Dr. M.'s timeline of events is generally correct and that many of the medical records have recorded different dates for past surgeries.  

The Board finds that the opinion of Dr. M. is highly probative, as it addressed the issue for this case and her conclusion is supported by the evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. M. provided a well-reasoned and satisfactory rationale for how the Veteran's service-connected disability could likely have caused the Veteran's inguinal hernia.  In weighing the competent medical evidence, Dr. M's opinion supports the claim by providing an opinion on causation, and this evidence outweighs the opinions provided by VA examiners in August 2010, December 2013, and September 2014.

Based on the foregoing, the evidence of record is at least in equipoise as to whether the Veteran's inguinal hernia was caused by his service-connected postoperative hemigastrectomy with dumping syndrome and pancreatitis.  Accordingly, the Board concludes that entitlement to service connection for an inguinal hernia on a secondary basis is warranted.


ORDER

Service connection for a right inguinal hernia as secondary to the service-connected postoperative hemigastrectomy with dumping syndrome and pancreatitis is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


